           Case 1:20-cv-09000-JPC Document 62 Filed 01/27/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MAURICIO ORBETTA, individually and on behalf of all :
others similarly situated,                                             :
                                                                       :
                                    Plaintiff,                         :    20-CV-9000 (JPC)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
DAIRYLAND USA CORPORATION and THE CHEF’S :
WAREHOUSE, INC.,                                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Complaint in this action was filed on October 27, 2020. (Dkt. 1). Defendants have not

appeared in this action, and the docket does not reflect whether Defendants have been served.

Pursuant to Federal Rule of Civil Procedure 4(m), “[i]f a defendant is not served within 90 days

after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must

dismiss the action without prejudice against that defendant or order that service be made within a

specified time.” Fed. R. Civ. P. 4(m).

        Plaintiffs are hereby ORDERED to file a status letter by February 1, 2021, describing (1)

whether service of the summons and complaint has been made on Defendants, and (2) if service

has not been effected on Defendants, whether Plaintiffs request an extension of time to serve

Defendants. If Plaintiffs request an extension of time to effect service, they shall include in their

letter an explanation of why there is good cause to excuse their failure to serve Defendants within

the 90-day deadline set by Rule 4(m). See Fed. R. Civ. P. 4(m) (“[I]f the plaintiff shows good cause

for the failure, the court must extend the time for service for an appropriate period.”). If service of

the summons and complaint has been made on Defendants, Plaintiffs must file proof of service on
         Case 1:20-cv-09000-JPC Document 62 Filed 01/27/21 Page 2 of 2


the docket no later than February 1, 2021.

       Further, the Initial Pretrial Conference scheduled for January 29, 2021, at 10:00 a.m. is

hereby adjourned sine die.

       SO ORDERED.

Dated: January 27, 2021                           __________________________________
       New York, New York                                  JOHN P. CRONAN
                                                         United States District Judge




                                              2
